 1                                                                                       Judge James L. Robart
 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF WASHINGTON
 9
     Ray E. Hoffman and Patricia L. Hoffman,          )       Case No.: 2:17-cv-01062-JLR
10
     husband and wife,                                )
11                       Plaintiffs,                  )       [Removal from Superior Court for the State of
                                                      )       Washington, County of Whatcom, Case No. 17-2-
12                      vs.                           )       01094-1]
                                                      )
13
     PennyMac Holdings LLC, Homecomings               )       PLAINTIFFS’ MOTION FOR
     Financial Network, Inc. and all other persons )          SUMMARY JUDGMENT
14
     or entities unknown claiming any right, title, or)       RE: QUIET TITLE
15   interest in the property described in Complaint,)
                             Defendants.              )       NOTE FOR MOTION CALENDAR:
16                                                            NOVEMBER 30, 2018
                                                      )
17                                                    )

18
             COME NOW Plaintiffs Ray E. Hoffman and Patricia L. Hoffman, husband and wife, by
19
     and through their undersigned attorney Steven C. Hathaway and move this court for an Order of
20
     Summary Judgment against Defendant PennyMac Holdings LLC (“PennyMac”) as successor in
21
     interest to Homecomings Financial Network, Inc. on the basis it failed to bring an action to
22

23   enforce the obligation under the first position deed of trust within the six-year limitations period

24   under Washington law and the first position deed of trust is unenforceable as it was split from the

25   promissory note.
26

27

28
                                                                               LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                       3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                                  BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                           PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                                     FAX (360) 676-0067
                                                          1
 1             This motion is made pursuant to Fed. R. Civ. P. 56 and based on the ground that no
 2   genuine issue of material fact exists on the Plaintiffs’ quiet title claim and they are entitled to
 3
     judgment against Defendant PennyMac as a matter of law.
 4
                                                                  I. FACTS
 5
               1. Plaintiffs are the fee owners of real property commonly known as 5612 Sandpiper
 6
     Lane, Blaine, Washington 98230 which is legally described as:
 7
                   LOT 10, PLAT OF PRESTWICK VILLAGE, ACCORDING TO THE PLAT THEREOF,
 8                 RECORDED.INTOLUME 16 OF PLATS, PAGES 46 AND 47, UNDER RECORDING
                   NO. 891012021, RECORDS OF WHATCOM COUNTY, WASHINGTON.
 9
                   ASSESSOR’S PARCEL NO. 4051141063660000.
10
                   (hereinafter “5612 Sandpiper Lane”).1
11

12           2. On April 7, 2006 the Plaintiffs borrowed $568,000 from Homecomings Financial

13   Network, Inc. pursuant to a Note wherein Homecomings Financial Network, Inc. is the lender
14
     and payee of the Note.2 On information and belief the Note was bundled with other notes and
15
     sold to a mortgage loan asset-backed trust.
16
               3. The $568,000 Note called for monthly payments of $4,216.14 including principal,
17

18   interest, taxes and insurance. The first installment was due on June 1, 2006. The remaining

19   installments were due on the first day of each month thereafter. The $568,000 Note’s maturity

20   date was May 1, 2036 when the last payment was due. Exhibit 1.
21           4. As security for the Note the Plaintiffs granted a first position deed of trust against 5612
22
     Sandpiper Lane. The first position deed of trust does not name Homecomings Financial
23
     Network, Inc. as the beneficiary. It names Mortgage Electronic Registration System (MERS)3 as
24
     the beneficiary acting solely as a nominee for Homecomings Financial Network, Inc. The first
25

26

27             1
               Ray E. Hoffman Declaration filed herewith at ¶ 3 (Hoffman Declaration).
               2
               A copy of the Note is attached as Exhibit 1 and incorporated herein by this reference.
28           3
               The deed of trust identifies MERS as a Delaware corporation with an address and telephone number in Flint, Michigan.
                                                                                                     LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                                             3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                                                        BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                                                  PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                                                              FAX (360) 676-0067
                                                                        2
 1   position deed of trust was recorded April 14, 2006 under the Whatcom County Auditor’s
 2
     recording number 2060402171.4
 3
             5. The Note does not make any reference to MERS. The Note and the deed of trust both
 4

 5
     require payments to be made to Homecomings Financial Network, Inc., not MERS.

 6           7. On July 17, 2009 BAC Home Loans Servicing, LP (hereinafter “BAC”) sent Plaintiffs a
 7   Notice of Intention to Accelerate advising them the Note was in default. The notice states BAC
 8
     services the loan on behalf of the holder of the promissory note and “[i]f the default is not cured
 9
     on or before August 16, 2009, the mortgage payments will be accelerated with the full amount
10

11   remaining accelerated and becoming due and payable in full, and foreclosure proceedings will be

12   initiated at that time.”5
13
             8. The Plaintiffs never cured the default and BAC never initiated foreclosure proceedings.
14
             9. The Plaintiffs made monthly payments on the $568,000 loan through May, 2009. The
15
     Plaintiffs did not make the June 1, 2009 payment or any other payment since then.6
16

17           10. On September 6, 2009 the Plaintiffs filed for chapter 7 bankruptcy relief in the Western

18   District of Washington, case No. 09-19194. The obligation secured by the first position deed of
19
     trust is listed on the Plaintiffs’ bankruptcy schedules.7
20
             11. On September 30, 2009 BAC brought a motion for relief from stay in the Plaintiffs
21

22   bankruptcy. The motion states that “[f]oreclosure is pending but on information and belief the

23   sale date has not yet been set.”8 BAC filed an affidavit in support of the motion for relief from
24
     stay which states it has possession of the original Note indorsed in blank.9 The first page of the
25

26              4
               A copy of the deed of trust is attached as Exhibit 2 and incorporated herein by this reference.
                5
               A copy of the Notice of Intent to Accelerate is attached as Exhibit 3 and incorporated herein by this reference.
27           6
             7
               Hoffman Declaration, ¶ 17.
               Filing No. 2-5 at CM/ECF.
             8
               A copy of the Notice and Motion for Relief from Stay is attached as Exhibit 4 and incorporated herein by this reference.
28           9
               A copy of the Affidavit in Support of Motion for Relief from Stay is attached as Exhibit 5 and incorporated herein by this reference.
                                                                                                      LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                                                 3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                                                             BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                                                       PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                                                                   FAX (360) 676-0067
                                                                           3
 1   Note has a stamp in the upper left hand corner certifying it is a true and exact copy of the original
 2
     instrument. The affidavit states a true and correct copy of the indorsed Note is attached as
 3
     Exhibit A. The affidavit states a true and correct copy of the deed of trust is attached as Exhibit
 4

 5
     B. The Note is indorsed in blank by a “Debra Eshelman, Assistant Secretary Homecomings

 6   Financial Network, Inc.”
 7           12. On January 6, 2010 the Plaintiffs received an order granting them a discharge of their
 8
     debts under 11 U.S.C. §727.10 The Plaintiffs’ personal obligation on the $568,000 Note was
 9
     discharged in their bankruptcy.
10

11           13. The Plaintiffs did not reaffirm the $568,000 Note secured by the first position deed of

12   trust.11 The U.S. Bankruptcy Code12 precludes reaffirmation agreements that are not made and
13
     filed with the bankruptcy court before the discharge is entered. Post-bankruptcy reaffirmation of
14
     a debt is not possible. 11 U.S.C. § 524(c).
15
             14. On July 6, 2011 Bank of America Home Loans sent the Plaintiffs a letter advising them
16

17   the servicing of the Note would transfer from BAC to its parent company Bank of America, N.A.
18   effective July 1, 2011. The letter states that Bank of America, N.A. does not own the loan. Page
19
     3, paragraph 2(b) of the letter identifies the creditor to whom the debt is owed as “CIG – RESI
20
     HFl 1ST LIEN MORT”.13
21

22           15. On information and belief CIG – RESI HFl 1ST LIEN MORT is a mortgage backed

23   security trust.
24

25

26              A copy of Plaintiffs’ Order of Discharge from their 2009 bankruptcy attached as Exhibit 6 and incorporated herein by this reference.
                10
                11
                Hoffman Declaration, ¶ 20.
27           12
                Unless otherwise indicated, all references to the “Bankruptcy Code” or to specific sections are to Title 11 of the United States Code,
             11 U.S.C. §§ 101, et seq., as amended by the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Pub.L. No. 109–8
             (“BAPCPA”).
28           13
                A copy of the letter dated July 6, 2011 is attached hereto as Exhibit 7 and incorporated herein by this reference.
                                                                                                      LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                                                 3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                                                              BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                                                         PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                                                                    FAX (360) 676-0067
                                                                            4
 1           16. On June 25, 2011 MERS purportedly assigned its interest in the deed of trust and the
 2
     promissory note to Bank of America, N.A. by assignment recorded July 6, 2011 under the
 3
     Whatcom County Auditor’s recording number 2110700193.14
 4

 5
             17. On September 22, 2016 Bank of America, N.A. purportedly assigned its interest in the

 6   deed of trust to PennyMac, LLC by assignment recorded September 27, 2016 under Whatcom
 7   County Auditor’s recording number 2016-0903246.15 The assignment states that Bank of
 8
     America, N.A. “assigns and transfers to PENNYMAC HOLDINGS, LLC . . . all its right, title
 9
     and interest in and to said Deed of Trust in the amount of $568,000” dated April 7, 2006. The
10

11   assignment is signed by PennyMac on behalf of Bank of America, N.A., as “its attorney in fact”

12   as an “accommodation.”
13
             18. Plaintiffs served comprehensive discovery requests on Defendant PennyMac. In
14
     response to the discovery requests PennyMac provided several copies of the $568,000 Note.
15
     One copy (pages 48 - 56 of an apparent 58 page fax dated February 22, 2012) includes an
16

17   endorsement of the $568,000 Note to Residential Funding Corporation.16 Page 1 of the fax

18   identifies the Chl (Countrywide Home Loans) loan number as 22417729 and the Seller Loan
19
     number as 7428043327. Pages 1 through 47 and pages 57-58 of the fax were not provided in
20
     response to Plaintiffs’ discovery requests. Page 1 of the $568,000 Note provided by PennyMac
21

22   in response to discovery does not include the certification included on the top left hand side of

23   page 1 of the Note filed in the Plaintiffs’ bankruptcy (See Exhibit 5). The “Without Recourse
24
     Pay to the Order of” stamp signed by Debra Eshelman is different and off-kilter from that of the
25
     Note filed in Plaintiffs’ bankruptcy that was certified as an exact copy of the original. Page 8 of
26

27             14
                A copy of the Notice of Assignment dated June 25, 2011 is attached as Exhibit 8 and incorporated herein by this reference.
               15
                A copy of the Notice of Assignment dated September 22, 2016 is attached as Exhibit 9 and incorporated herein by this reference.
28           16
                A copy of this Note is attached as Exhibit 10 and incorporated herein by this reference.
                                                                                                     LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                                              3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                                                          BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                                                    PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                                                                FAX (360) 676-0067
                                                                         5
 1   the fax identifies the seller of the loan as GMAC. The purported Allonge is not signed by GMAC
 2
     but rather by a “Limited Signing Officer” for Residential Funding Company, LLC fka
 3
     Residential Funding Corporation.
 4

 5
             19. On June 17, 2013 Bank of America sent the Plaintiffs a letter identifying Bank of

 6   America, N.A. as the Noteholder.17
 7           20. On October 4, 2013 PennyMac sent the Plaintiffs a Notice of Pre-Foreclosure Options
 8
     identifying PennyMac Holdings, LLC as the Beneficiary and PennyMac Loan Services, LLC as
 9
     the Beneficiary’s Authorized Agent.18
10

11           21. The 5612 Sandpiper Lane property is subject to homeowner assessments (“HOA

12   dues”) payable to Semiahmoo Resort Association (“SRA”) in the amount of $680 annually. The
13
     Plaintiffs have not paid SRA the required assessments since July 1, 2009.19
14
             22. The 5612 Sandpiper Lane property is also subject to HOA dues payable to Prestwick
15
     Village Homeowners Association (“PVA”) in the amount of $335 annually. The Plaintiffs have
16

17   not paid PVA the required assessments since July 1, 2009.20

18           23. On January 10, 2010 SRA filed a lien against the 5612 Sandpiper Lane home for
19
     failure to pay required assessments.21
20
               24. On December 28, 2010 PVA filed a lien against the Plaintiffs and 5612 Sandpiper
21

22   Lane home for failure to pay required assessments.22 The amount Plaintiffs owe to the PVA,

23   exclusive of attorney fees and costs, was $4,050.43 as of July 19, 2016.23 At 12% interest the
24

25
               17
                A copy of that letter is attached as Exhibit 11 and incorporated herein by this reference.
26             18
                A copy of that letter is attached as Exhibit 12 and incorporated herein by this reference.
             19
                Hoffman Declaration, ¶ 21.
27           20
             21
                Hoffman Declaration, ¶ 22.
                Hoffman Declaration, ¶ 23.
             22
                A copy of the PVA lien is attached as Exhibit 12 and incorporated herein by this reference.
28           23
                A copy of an email from the PVA secretary is attached as Exhibit 13 and incorporated herein by this reference.
                                                                                                       LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                                               3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                                                           BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                                                     PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                                                                FAX (360) 676-0067
                                                                         6
 1   balance the Plaintiffs now owe PVA is about $5,200. That amount continues to accrue
 2
     assessments, interest, and late fees.24
 3
               25. On June 23, 2017 SRA obtained a judgment against the Plaintiffs personally in the
 4

 5
     total amount of $14,795.85.25 At 12% interest the balance the Plaintiffs now owe SRA is about

 6   $16,200. That amount continues to accrue assessments, interest, and late fees.
 7             26. Since the Plaintiffs’ bankruptcy filing (now over 9 years ago) they have remained
 8
     personally responsible for the 5612 Sandpiper Lane property including, but not limited to the
 9
     SRA HOA dues in the current amount of $16,200 and the PVA dues in the current amount of
10

11   $5,200, both of which continue to accrue assessments, interest, and late fees. The Plaintiffs have

12   paid over $5,000 to the City of Blaine for water service to avoid having another lawsuit filed
13
     against them. Their realtor Chuck Occhiogrosso have submitted 13 short-sale offers to the bank
14
     from interested parties to purchase the property on the home over the years which have all been
15
     refused. The Plaintiff/husband is in very poor health and the beneficiary’s refusal to accept a
16

17   short-sale or foreclose has negatively affected his physical and emotional health not to mention

18   that of his wife. Over the past 9 years the Plaintiffs have paid over $20,000 in attorney fees and
19
     costs associated with trying to resolve this matter and now owe much more.26
20
             27. The Plaintiffs have tried everything possible over the past 9 years to sell this property
21

22   while waiting for the beneficiary to foreclose and take the property back. Shortly after their

23   bankruptcy discharge, on February 21, 2010 the Plaintiffs sent Bank of America a letter advising
24
     it they could not afford to continue making the payments on this property and offered to deed the
25

26

27             24
                Hoffman Declaration, ¶ 24.
               25
                Hoffman Declaration, ¶ 33. A copy of the judgment is attached as Exhibit 14 and incorporated herein by this reference.
28           26
                Hoffman Declaration, ¶ 34. See also Declaration of Chuck Occhiogrosso filed in support of this motion.
                                                                                                  LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                                              3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                                                         BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                                                   PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                                                               FAX (360) 676-0067
                                                                        7
 1   property back at that time. The bank refused. The beneficiary has never foreclosed the deed of
 2
     trust.27
 3
             28. The holder of the first position deed of trust failed to bring an action to enforce the
 4

 5
     obligation within the six-year limitations period under Washington law.

 6           29. On June 2, 2017 the Plaintiffs filed a complaint to quiet title in 5612 Sandpiper Lane,
 7   Blaine, Washington against PennyMac, LLC, Homecomings Financial Network, Inc., and all
 8
     other persons or entities unknown claiming any right, title, or interest in the property described in
 9
     the complaint in Whatcom County Superior Court.28
10

11           30. On June 16, 2017 PennyMac was served with a copy of the summons and complaint.

12           31. PennyMac filed this removal within 30 days after it was served with a copy of the
13
     complaint and less than 1 year after the commencement of the action.
14

15
                                                                   II. ISSUES
16

17              1. Whether Plaintiffs are entitled to quite title against the lien of Defendant PennyMac’s

18   deed of trust pursuant to RCW 7.28.300.
19
                2. Whether the Plaintiffs are entitled to an award of reasonable attorney fees pursuant to
20
     RCW 4.84.330.
21

22                                                 III. EVIDENCE RELIED UPON

23              1. The records, files, pleadings, and documents filed herein;
24
                2. The Declaration of Plaintiff Ray Hoffman.
25
                3. The Declaration of Chuck Occhiogrosso.
26

27
               Hoffman Declaration, ¶ 36. A copy of the letter is attached as Exhibit 1 to Plaintiffs’ declaration in support of this motion.
                27
28              28
               Filing No. 1-1 at CM/ECF page 4-8.
                                                                                                     LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                                                  3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                                                              BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                                                        PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                                                                    FAX (360) 676-0067
                                                                           8
 1                                IV. ARGUMENT AND AUTHORITIES
 2
     A. Summary Judgment Standard.
 3
             Summary judgment is appropriate when, viewing the facts in the light most favorable to
 4

 5
     the nonmoving party, there are no genuine issues as to any material fact, and the moving party is

 6   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Addisu v. Fred Meyer. Inc., 198
 7   F.3d 1130, 1134 (9th Cir. 2000). A party may seek summary judgment with respect to all or any
 8
     part of a claim. Fed. R. Civ. P. 56(a)-(b). Once the moving party has satisfied its burden, it is
 9
     entitled to summary judgment if the non-moving party fails to present, by affidavits, depositions,
10

11   answers to interrogatories, or admissions on file, “specific facts showing that there is a genuine

12   issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “The mere existence of a
13
     scintilla of evidence in support of the non-moving party's position is not sufficient.” Triton
14
     Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995). Factual disputes whose
15
     resolution would not affect the outcome are irrelevant to the consideration of a motion for
16

17   summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In other

18   words, “summary judgment should be granted where the nonmoving party fails to offer evidence
19
     from which a reasonable [fact finder] could return a [decision] in its favor.” Triton Energy, 68
20
     F.3d at 1220.
21

22   B. Federal Court Bound to Apply State Law .

23            As a federal court sitting in diversity, the Court is bound to apply state law. See State
24
     Farm Fire and Casualty Co. v. Smith, 907 F.2d 900, 901 (9th Cir. 1990). The court must apply
25
     Washington law as it believes the Washington Supreme Court would apply it. See Gravquick
26
     A/S v. Trimble Navigation Intern. Ltd., 323 F.3d 1219, 1222 (9th Cir. 2003). “[W]here there is
27

28   no convincing evidence that the state supreme court would decide differently, a federal court is
                                                                         LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                 3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                            BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                     PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                               FAX (360) 676-0067
                                                       9
 1   obligated to follow the decisions of the state's intermediate appellate courts.” Vestar Dev. 11,
 2
     LLC v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th Cir. 2001) (quoting Lewis v. Tel.
 3
     Employees Credit Union, 87 F.3d 1537, 1545 (9th Cir. 1996)).
 4

 5
     C. Washington’s Foreclosure Fairness Act.

 6           Washington’s Foreclosure Fairness Act (“FFA”) codified in chapter 61.24 RCW sets out
 7   in great detail the procedures that must be followed to properly foreclose a debt secured by a
 8
     deed of trust. RCW 61.24 et seq.
 9
             Because of the relative ease with which lenders can forfeit borrowers' interests and the
10

11   lack of judicial oversight in conducting nonjudicial foreclosure sales, lenders must strictly

12   comply with the foreclosure statutes, and courts must strictly construe the statutes in the
13
     borrower's favor. Udall v. T.D. Escrow Servs., Inc., 159 Wn.2d 903 (Wash. 2007); Amresco
14
     Independence Funding, Inc. v. SPS Properties, LLC, 129 Wn.App. 532 (2005).
15
             Washington's deed of trust act should be construed to further three basic objectives: (1)
16

17   that the nonjudicial foreclosure process should be efficient and inexpensive; (2) that the process

18   should result in interested parties having an adequate opportunity to prevent wrongful
19
     foreclosure; and (3) that the process should promote stability of land titles. Cox v. Helenius, 103
20
     Wash.2d 383, 387 (Wash. 1985).
21

22           (1) The foreclosure process should be efficient and inexpensive. The beneficiary of the

23   deed of trust has not strictly complied with the foreclosure statutes and certainly not in a manner
24
     that has furthered Washington’s deed of trust act’s three basic objectives. Letting this matter
25
     languish for over 9 years has been anything but efficient and inexpensive. Over the past 9+ years
26
     the Plaintiffs have remained personally responsible for the 5612 Sandpiper Lane property
27

28   including, but not limited to the SRA HOA dues in the current amount of $16,200 and the PVA
                                                                        LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                           BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                    PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                              FAX (360) 676-0067
                                                      10
 1   dues in the current amount of $5,200, both of which continue to accrue assessments, interest, and
 2
     late fees. The Plaintiffs have paid over $5,000 to the City of Blaine for water service to avoid
 3
     having another lawsuit filed against them. Over the years the Plaintiffs’ realtor has submitted 13
 4

 5
     short-sale offers to the various servicers from parties interested in purchasing the home. All

 6   except one have been refused. Mr. Hoffman is in very poor health and the beneficiary’s refusal
 7   to accept a short-sale or foreclose has negatively affected his physical and emotional health not
 8
     to mention that of Mrs. Hoffman. They have paid over $20,000 in attorney fees and costs
 9
     associated with trying to resolve this matter and now owe much more.
10

11           (2) Adequate opportunity to prevent wrongful foreclosure and stability of land titles. In

12   this case, it has been difficult, if not impossible, to identify the holder of Note or the beneficiary
13
     under the deed of trust at any given time. First Homecomings was the payee and holder of the
14
     Note. Homecomings apparently indorsed the Note in blank. Then BAC claimed to be the
15
     holder. Then on July 6, 2011 Bank of America Home Loans advised the Plaintiffs CIG – RESI
16

17   HFl 1ST LIEN MORT was the payee. Then PennyMac produced a Note in response to discovery

18   that is endorsed to Residential Funding Corporation. Careful inspection of the endorsement on
19
     each note shows it is a different endorsement stamp from that BAC produced in the Plaintiffs’
20
     bankruptcy. No documentation was provided in response to Plaintiffs’ comprehensive discovery
21

22   requests explaining the discrepancy. Then Residential Funding Corporation allegedly indorsed

23   the Note in blank with an Allonge. The problem with this is the document provided identifies
24
     the seller of the loan as GMAC but the Allonge is not signed by GMAC. The Allonge is signed
25
     by a “Limited Signing Officer” for Residential Funding Company, LLC fka Residential Funding
26
     Corporation. These discrepancies raise serious concerns regarding possible errors in the chain of
27

28   title and misrepresentation on the part of PennyMac.
                                                                          LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                  3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                             BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                      PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                                FAX (360) 676-0067
                                                       11
 1           It makes no sense whatsoever why the beneficiary of the deed of trust would not
 2
     foreclose over the past 9 years unless there were not problems with holder status and the right to
 3
     enforce the Note and deed of trust.
 4

 5
             Over the past 9 years the Plaintiffs’ realtor has submitted 13 offers to purchase the home.

 6   The home is literally falling apart. It has been steadily decreasing in value yet PennyMac has
 7   refused to accept reasonable offers or foreclose all the while leaving the Plaintiffs holding the
 8
     bag. It doesn’t appear PennyMac has the authority to negotiate a short sale.
 9
             The way this has been handled by PennyMac is inconsistent with the second objective
10

11   and third objective of the deed of trust act "that the process should result in interested parties

12   having an adequate opportunity to prevent wrongful foreclosure” and “the process should
13
     promote stability of land titles.
14
     D. Must be Entitled to Enforce the Note or Pursue Remedies.
15
             The transfer of mortgage backed securities is governed by the Uniform Commercial Code
16

17   (“UCC”). Bain v. Metropolitan Mortg. Group, Inc., 175 Wn.2d 83 (2012). A party seeking to

18   enforce or pursue remedies related to a secured obligation must be entitled to enforce the note as
19
     defined by the UCC. Id.
20
             The UCC provides the “Person entitled to enforce" an instrument means (i) the holder of
21

22   the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or

23   (iii) a person not in possession of the instrument who is entitled to enforce the instrument
24
     pursuant to RCW 62A.3-309 or 62A.3-418(d). A person may be a person entitled to enforce the
25
     instrument even though the person is not the owner of the instrument or is in wrongful
26
     possession of the instrument. RCW 62A.3-301.
27

28
                                                                         LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                 3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                            BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                     PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                               FAX (360) 676-0067
                                                       12
 1           PennyMac did not provide documentation in response to Plaintiffs’ discovery requests
 2
     that show who the current holder of the Note is. Without holder status and the attendant
 3
     presumption of a right to enforce, the possessor of the note must demonstrate both the fact of the
 4

 5
     delivery and the purpose of the delivery of the note to the transferee in order to qualify as the

 6   "person entitled to enforce." In re Veal, 450 B.R. 897 (9th Cir. BAP 2011).
 7           Under the FFA only a trustee, beneficiary, or authorized agent may issue a notice of
 8
     default. RCW 61.24.031(1)(a).
 9
             1. Trustee. No trustee has been appointed in this case or issued a notice of default.
10

11           2. Beneficiary. "Beneficiary" means the holder of the instrument or document evidencing

12   the obligations secured by the deed of trust, excluding persons holding the same as security for a
13
     different obligation. RCW 61.24.005(2).
14
             Under Washington law MERS "is an ineligible 'beneficiary'" within the Deeds of Trust
15
     Act" if it never held the promissory note or other debt instrument secured by the deed of trust."
16

17   Bain, 175 Wn.2d at 109.

18           PennyMac did not provide any competent evidence in response to Plaintiffs’ discovery
19
     requests regarding the holder of the Note. What was provided was contradictory at best.
20
             The affidavit filed in support of BAC’s motion for relief from stay in the Plaintiffs
21

22   bankruptcy proceeding states it has possession of the original Note indorsed in blank. The first

23   page of the Note attached to the affidavit has a stamp certifying it is a true and exact copy of the
24
     original instrument. The Note is indorsed in blank by a Debra Eshelman, Assistant Secretary
25
     Homecomings Financial Network, Inc.
26
             Then on July 6, 2011 Bank of America advised the Plaintiffs it did not own the loan but
27

28   that CIG – RESI HFl 1ST LIEN MORT was the creditor to whom the debt was owed. That
                                                                        LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                           BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                    PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                              FAX (360) 676-0067
                                                      13
 1   creditor appears to be a mortgage backed security trust. If the $568,000 Note was pooled with
 2
     other notes and sold as a mortgage backed security then BAC and PennyMac were not holders
 3
     entitled to beneficiary status under the FFA.
 4

 5
             Then, on June 26, 2018 in response to comprehensive discovery requests on PennyMac

 6   provided Plaintiffs with a Note that is different from the Note Bank of America filed in the
 7   Plaintiffs’ bankruptcy. There is no certification on page 1 of the Note provided in response to
 8
     discovery. The “Without Recourse Pay to the Order of” stamp signed by Debra Eshelman on
 9
     page 3 of the Note is off-kilter from the stamp on page 3 of the Note filed in Plaintiffs’ 2009
10

11   bankruptcy that was certified as an exact copy of the original. The Note filed in the 2009

12   bankruptcy is endorsed in blank whereas the Note provided in response to discovery has a header
13
     line dated 2/22/2012 and is endorsed to Residential Funding Corporation. Careful inspection of
14
     the endorsement on each note shows they are different endorsement stamps. The endorsement
15
     on the certified original Note filed in the Plaintiffs bankruptcy in September 2009 is different
16

17   from the endorsement provided in response to discovery that indicates the Note was endorsed to

18   Residential Funding Corporation. No documentation was provided in response to Plaintiffs’
19
     comprehensive discovery requests that explains why there are two different notes.
20
             Further, the Note with the 2/22/2012 header that PennyMac provided in response to
21

22   Plaintiffs’ discovery requests identifies the seller of the loan as GMAC but the Allonge is not

23   signed by GMAC. It is signed by a “Limited Signing Officer” for Residential Funding
24
     Company, LLC fka Residential Funding Corporation.
25
             'A court of equity will refuse relief after inexcusable delay because of the difficulty, if not
26
     the impossibility, of arriving at a safe and certain conclusion as to the truth of the matters in
27

28   controversy and doing justice between the parties, where the evidence has been lost or become
                                                                         LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                 3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                            BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                     PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                               FAX (360) 676-0067
                                                       14
 1   obscured through the loss of documents, or through death or disappearance of one or more of the
 2
     participants in the transaction in suit or of the witnesses thereto, or through impairment of the
 3
     memory of participants or witnesses still living. While the rule requires for its support no
 4

 5
     element of estoppel, but is founded on public policy, the fact that the delay has tended to defeat

 6   defendant's power to prove his right is an additional reason for its application.' Gillons v. Shell
 7   Co. of California, 86 F.2d 600 (9th Cir. 1936)
 8
             Finally, the assignment dated June 25, 2011 purports to transfer to Bank of America all of
 9
     MERS beneficial interest under “that certain Deed of Trust described” therein “together with the
10

11   note(s) and obligations therein described and the money due and to become due thereon with

12   interest and all rights accrued or to accrue under said Deed of Trust."
13
             It does not make sense that MERS would transfer the deed of trust and note to Bank of
14
     America when BAC was the holder of the note in 2009 and the security follows the obligation
15
     under Washington law. Under Washington law MERS was not a lawful beneficiary with the
16

17   power to assign the deed of trust because it did not hold the promissory note secured by the deed

18   of trust June 25, 2011. The assignment also does not square with the letter of July 6, 2011
19
     wherein Bank of America advised that CIG – RESI HFl 1ST LIEN MORT was the creditor to
20
     whom the debt was owed.
21

22           3. Agency. An agency relationship results from the manifestation of consent by one

23   person that another shall act on his behalf and subject to his control, with a correlative
24
     manifestation of consent by the other party to act on his behalf and subject to his control. Moss
25
     v. Vadman, 77 Wash.2d 396, 402-03 (1970) (citing Matsumura v. Eilert, 74 Wash.2d 362, 444
26
     P.2d 806 (1968)). A prerequisite of an agency is control of the agent by the principal. Id. at 402.
27

28
                                                                         LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                 3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                            BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                     PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                               FAX (360) 676-0067
                                                      15
 1           PennyMac provided no documentation in response to discovery regarding its status as an
 2
     agent for the holder of the Note.
 3
             D. Note has been Split from the Deed of Trust.
 4

 5
             A general axiom of mortgage law is that obligation and mortgage cannot be split,

 6   meaning that the person who can foreclose the mortgage must be the one to whom the obligation
 7   is due. Bain, 175 Wn.2d at 97 (citing 18 William B. Stoebuck & John W. Weaver, Washington
 8
     Practice: Real Estate: Transactions § 18.18, at 334 (2d ed. 2004)).
 9
             The note and mortgage are inseparable; the former as essential, the latter as an incident.
10

11   An assignment of the note carries the mortgage with it, while an assignment of the latter alone is

12   a nullity. Carpenter v. Longan, 83 U.S. 271, 274-75, 16 Wall. 271, 21 L.Ed. 313 (1872).
13
             Washington's deed of trust act contemplates that the security instrument will follow the
14
     note, not the other way around. Bain, 175 Wn.2d at 104.
15
             The assignment dated September 22, 2016 purports to transfer all of Bank of America,
16

17   N.A.’s “right, title and interest in and to said Deed of Trust in the amount of $568,000” dated

18   April 7, 2006 to PennyMac. The assignment is signed by PennyMac on behalf of Bank of
19
     America, N.A., as “its attorney in fact” as an “accommodation.” PennyMac provided no
20
     documents in its discovery responses establishing it is Bank of America, N.A.’s attorney in fact.
21

22           This September 22, 2016 assignment of the deed of trust without the promissory note is

23   evidence the security agreement was split from the obligation making the deed of trust
24
     unenforceable. The letter of July 6, 2011 that Bank of America sent the Plaintiffs identifying
25
     “CIG – RESI HFl 1ST LIEN MORT” as the creditor is further evidence the security agreement
26
     has been split from the obligation.
27

28
                                                                        LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                           BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                    PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                              FAX (360) 676-0067
                                                      16
 1           Homecomings, MERS and their successors and assigns have split the deed of trust from
 2
     its obligation making the deed of trust unenforceable.
 3
     E. The Statute of Limitations has Run on Enforcement of the Deeds of Trust.
 4

 5
             Under Washington law, as an agreement in writing, a deed of trust foreclosure remedy is

 6   subject to a six-year statute of limitations. RCW 4.16.040; Westar Funding v. Sorrels, 157 Wn.
 7   App. 777, 784 (2010); 18 William B. Stoebuck & John W. Weaver, Washington Practice: Real
 8
     Estate Transactions § 18.34, at 369 (2nd ed. 2004).
 9
             For contracts payable on demand the statute of limitation accrues when it is executed.
10

11   For installment contracts, “the statute of limitations runs against each installment from the time it

12   becomes due; that is, from the time when an action might be brought to recover it.” Herzoq v.
13
     Herzog, 23 Wn.2d 382, 388 (1945); 25 David K. Dewolf, Keller W. Allen & Darlene Barrier
14
     Caruso, Washington Practice: Contract Law and Practice § 16:20, at 196 (2012-13 Supp.).
15
             The Washington State Court of Appeals and the U.S. District Court for Western
16

17   Washington have determined that the statute of limitations on a deed of trust securing an

18   installment note begins to run when the last installment payment was due prior to the debtor's
19
     bankruptcy discharge of the debt. Edmundson v. Bank of America, NA, 194 Wn.App. 920
20
     (Wash.App. Div. 1 2016); Silvers v. U.S. Bank Nat. Ass'n, 2015 WL 5024173, at *4 (W.D.
21

22   Wash. Aug. 25, 2015) (The limitations period "on the right to enforce [a] Deed of Trust [begins]

23   running the last time any payment on [a] Note [is] due”).
24
             In this case, the Note secured by the first position deed of trust was an installment
25
     contract. The Plaintiffs filed for chapter 7 bankruptcy on September 6, 2009 and received a
26
     discharge on January 6, 2010. The Plaintiffs did not reaffirm the Note in their bankruptcy. The
27

28   Plaintiffs have not made a payment on the Note since they filed for bankruptcy. The day the last
                                                                        LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                           BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                    PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                              FAX (360) 676-0067
                                                      17
 1   installment payment was due immediately prior to their discharge of personal liability
 2
     commenced RCW 4.16.040's limitations period.
 3
     E. Laches.
 4

 5
             The affirmative defense of laches “is an equitable time limitation on a party’s right to

 6   bring suit, which is derived from the maxim that those who sleep on their rights, lose them.”
 7   Miller v. Glenn Miller Prod., Inc., 454 F.3d 975, 997 (9th Cir. 2006) (per curiam).
 8
             A prima facie case for laches requires a two-fold showing of (1) unreasonable delay by
 9
     the plaintiff in bringing suit and (2) prejudice to the defendant caused by the delay. Evergreen
10

11   Safety Council v. RSA Network Inc., 697 F.3d 1221, 1226 (9th Cir. 2012); see Seller Agency

12   Council, Inc. v. Kennedy Ctr. for Real Estate Educ., Inc., 621 F.3d 981, 989 (9th Cir.2010); see
13
     also Kansas v. Colorado, 514 U.S. 673, 687, 115 S.Ct. 1733, 131 L.Ed.2d 759 (1995).
14
             The first prong of the test entails assessment of the length of the delay as well as the
15
     reasonableness of the delay. Seller Agency Council, 621 F.3d at 989.
16

17           There is no hard and fast rule as to the length of time that will bar a proceeding for an

18   accounting. The determination depends upon the facts of each case and the trial court is vested
19
     with large discretion. Matter of Tuott's Estate, 25 Wn.App. 259 (1980).
20
             The 9 year delay in this case is unreasonable and has materially prejudiced the Plaintiffs.
21

22   The beneficiary of the deed of trust’s conduct, in standing by for 9 years, with full knowledge of

23   the circumstances, without foreclosing upon the deed of trust, constitutes laches sufficient to bar
24
     their right to do so.
25
             Equity will not lend its aid to the enforcement of stale demands, and, as a general rule,
26
     whether or not the defense of laches may be sustained depends upon the circumstances of each
27

28   case.
                                                                         LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                 3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                            BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                     PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                               FAX (360) 676-0067
                                                       18
 1           Even where a defendant establishes that a plaintiff delayed unreasonably in filing suit,
 2
     laches will not bar a claim unless that delay prejudiced the defendant. Grand Canyon Trust v.
 3
     Tucson Elec. Power Co., 391 F.3d 979, 988 (9th Cir. 2004).
 4

 5
             Two types of prejudice can give rise to laches: expectations-based prejudice and

 6   evidentiary prejudice.
 7           The court recognizes generally two forms of prejudice in a laches context: evidentiary
 8
     and expectations-based. Evidentiary prejudice includes such things as lost, stale, or degraded
 9
     evidence, or witnesses whose memories have faded, or who have died.
10

11           Expectations-based prejudice occurs when a defendant “took actions or suffered

12   consequences that it would not have, had the plaintiff brought suit promptly.” Evergreen Safety
13
     Council.
14
             The 9 delay here has caused evidentiary prejudice in that there are numerous alleged
15
     negotiations of the note and assignments of the deed of trust to companies that have filed
16

17   bankruptcy or otherwise no longer exist, untold number of employees who can no longer be

18   located or have no knowledge or memory of the transactions or other components of the case.
19
             The Plaintiffs have suffered detriment by reason of the delay. Over the past 9 years they
20
     have incurred SRA HOA dues in the current amount of $16,200 and the PVA dues in the current
21

22   amount of $5,200, both of which continue to accrue assessments, interest, and late fees. They

23   have paid over $5,000 to the City of Blaine for water service to avoid having another lawsuit
24
     filed against them. They have paid over $20,000 in attorney fees and costs associated with trying
25
     to resolve this matter and now owe much more.
26

27

28
                                                                       LAW OFFICES OF STEVEN C. HATHAWAY
                                                                               3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                          BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                   PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                             FAX (360) 676-0067
                                                      19
 1             In this case, viewing the facts in the light most favorable to the Defendants, there are no
 2
     genuine issues as to any material fact, and the Plaintiffs are entitled to judgment as a matter of
 3
     law. The doctrine of laches may be invoked independently of any statute of limitations.
 4

 5
     F. Attorney Fees.

 6             Special statutory authority exists in Washington which provides “[t]he record owner of
 7   real estate may maintain an action to quiet title against the lien of a mortgage or deed of trust on
 8
     the real estate where an action to foreclose such mortgage or deed of trust would be barred by the
 9
     statute of limitations, and, upon proof sufficient to satisfy the court, may have judgment quieting
10

11   title against such a lien. RCW 7.28.300.

12             Parties in Washington may recover attorney fees if a statute, contract, or recognized
13
     ground of equity authorizes the award. RCW 4.84.330; LK Operating, LLC v. Collection Grp.,
14
     LLC, 181 Wn.2d 117, 123 (2014).
15
                                                V. CONCLUSION
16

17             In this case there are no genuine issues as to any material fact and the Plaintiffs are

18   entitled to judgment as a matter of law. The Plaintiffs own real property upon which two loans
19   were secured by recorded deeds of trust. The Plaintiffs responsibility for the two loans and
20   deeds of trust were discharged in their bankruptcy on January 6, 2010. The Plaintiffs did not
21
     reaffirm the loans or deeds of trust in their bankruptcy proceeding. The holders of the two deeds
22
     of trust failed to bring an action to enforce the deed of trust within the statute of limitations under
23
     Washington law. The Plaintiffs are entitled to judgment quieting title in the real property at issue
24
     herein.
25
               In this case the promissory notes and the deeds of trust provide for an award of attorney
26

27   fees and costs associated with their enforcement. The Plaintiffs are entitled to an award of

28   attorney fees and costs under both promissory notes and both deeds of trust.
                                                                           LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                   3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                              BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                       PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                                 FAX (360) 676-0067
                                                         20
 1           This conclusion is consistent with the fundamental goal of the bankruptcy code to give an
 2   honest but unfortunate debtor a fresh start, the goal of statutes of limitations and laches "to
 3
     eliminate the fears and burdens of threatened litigation and to protect the defendant against stale
 4
     claims."
 5

 6   Date: 10/24/2018               /s/ Steven C. Hathaway
                                    Steven C. Hathaway, WSBA # 24971
 7
                                    Attorney for Plaintiffs
 8                                  3811 Consolidation Avenue
                                    Bellingham, WA 98229
 9                                  (360) 676-0529
                                    shathaway@expresslaw.com
10

11

12
                                        CERTIFICATE OF SERVICE
13

14           I certify on the date indicated below I caused a copy of the foregoing document to be
15   filed with the clerk of the Court via the CM/ECF system. In accordance with their ECF
16
     registration agreement and the Court's rules, the Clerk of the Court will send email notification
17
     of such filing to the attorneys of record.
18

19           I affirm under penalty of perjury under the laws of the State of Washington and the

20   United States that the foregoing is true and correct to the best of my knowledge.
21
             Signed October 24, 2018, at Bellingham, Washington.
22

23
                                    By:     /s/ Steven C. Hathaway
24
                                            Steven C. Hathaway, WSBA # 24971
25                                          shathaway@expresslaw.com
                                            3811 Consolidation Avenue
26                                          Bellingham, WA 98229
27
                                            (360) 676-0529
                                            Attorney for Plaintiffs Ray Hoffman and Pat Hoffman
28
                                                                         LAW OFFICES OF STEVEN C. HATHAWAY
                                                                                 3811 CONSOLIDATION AVENUE
     PLAINTIFFS’ MOTION FOR                                                            BELLINGHAM, WA 98229
     SUMMARY JUDGMENT                                                                     PHONE (360) 676-0529
     CASE NO. 17-cv-01062-JLR                                                               FAX (360) 676-0067
                                                       21
